Citation Nr: 0705585	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hand 
disability, to include an index finger disability.

3.  Entitlement to an increased rating for service-connected 
paralysis left upper plexus, C5 and C6, currently rated 20 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
fracture left scapula, currently rated as noncompensably 
disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to May 
1961.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2005 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the September 2005 Remand, the RO was instructed to take 
appropriate action to locate and obtain any additional 
medical records associated with the veteran's treatment at 
the Portsmouth Naval Hospital beginning in November 1960, as 
a result of a bus accident.  Such request was to be made for 
all records under the surname used by the veteran during 
service, prior to his name change.  In October 2005, the RO 
requested records from the Naval Medical Center in 
Portsmouth, Virginia, and noted the veteran's current name, 
and prior surname.  In December 2005, the Naval Medical 
Center responded that there were no inpatient records 
located, but only cited to the veteran's current surname.  
There is no indication that a records search was performed 
using the veteran's prior surname.  In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand instructions.  It was further held that where the 
remand orders of the Board are not complied with, the Board 
errs in failing to ensure compliance.  In light of the 
foregoing, this matter must be remanded again for the actions 
set forth below.

The service medical records on file and the transcript before 
the Physical Evaluation Board do reflect that the veteran 
sustained a contusion to the left hand.  According to the 
treating physician who testified before the Physical 
Evaluation Board, upon grip testing of the left arm, his left 
hand was "down quite a bit."  The physician also testified 
that the veteran had sensory loss in the hand, specifically 
that it was "lost to pin and touch down to the outside of 
his arm and forearm and the fourth and fifth fingers of his 
hand."  Thus, the veteran should be scheduled for a VA 
examination to assess whether he has a current disability of 
the left hand and/or fingers, and an opinion as to whether 
any current disability is related to any injuries sustained 
in service.

In the event that any additional medical records are 
obtained, the RO should then determine whether such records 
raise the need for a VA examination with regard to his 
claimed back disability.

The veteran is also seeking increased evaluations for 
paralysis left upper plexus, C5 and C6, and fracture left 
scapula.  The Board previously determined that any additional 
records documenting the nature of the November 1960 injuries 
could impact application of VA's rating criteria for those 
disabilities, as well as provide additional information 
regarding the back and left hand injuries which the veteran 
claims are related to the accident.  Moreover, in the January 
2007 Informal Hearing Presentation, the veteran's 
representative specifically contended that the veteran's 
disabilities had worsened since the last VA examinations, 
which were conducted in July 2003.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate, as in the 
instant case, when there is evidence of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Thus, new VA examinations of the veteran's service 
connected paralysis left upper plexus, C5 and C6, and 
fracture left scapula are warranted.

In light of these issues being remanded for further 
development as outlined above, it appears appropriate to also 
direct additional notice to comply with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as addressed in a recent judicial 
decision.  VA should inform the veteran that a disability 
rating will be assigned if service connection is granted and 
an effective date for the award of benefits will be assigned 
if increases are awarded, and also include an explanation as 
to the type of evidence that is needed to establish an 
increased disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be issued a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date as it pertains 
to the service connection and increased 
rating claims, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate action 
to locate and obtain any additional 
medical records associated with the 
veteran's treatment at the Portsmouth 
Naval Hospital beginning in November 
1960.  Such request should be made for 
all records under the surname used by the 
veteran during service before his name 
change.

3.  The veteran should be scheduled for a 
VA examination to ascertain whether he 
has a left hand and/or finger disability, 
and the etiology of any such disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be asked to provide an 
opinion as to whether the veteran has a 
left hand and/or finger disability, and, 
if so, whether it is at least as likely 
as not (i.e. a 50 percent or higher 
degree of probability) that such 
disability is related to the veteran's 
active duty service or any incident 
therein.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current severity of his cervical 
spine disability.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported 
to allow for application of both old and 
new rating criteria for disability of the 
spine.  The examination of the cervical 
spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations, to include, but not 
limited to, radiating pain into an 
extremity, and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis and 
muscle spasm are present.  

5.  The veteran should be scheduled for 
a VA examination to assess the current 
severity of his fracture left scapula.  
It is imperative that the claims file 
be made available to and reviewed by 
the examiner in connection with the 
examination.  All clinical and special 
test findings should be clearly 
reported.  All examination findings 
should be clearly reported to allow for 
application of VA rating criteria.

6.  If any additional medical records 
have been obtained pursuant to the above 
para 2, the RO should then determine 
whether such records raise the need for a 
VA medical examination with regard to his 
claim of service connection for back 
disability.

7.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
claims.  If any of the benefits sought 
remain denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



